IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00102-CV

                                 EX PARTE N.C.



                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 26744


                                     ORDER

      Appellant has tendered a motion dated July 19, 2017 which was filed on July 21,

2017. He requested various forms of relief by way of an abatement order or other

alternatives. His enumerated requests or reasons for abatement are ruled upon as

follows:

      1. Denied. The trial court did establish a procedure through representation by
         counsel, whereby appellant’s rights are being protected. Further procedural
         protection is not necessary;

      2. Denied. The appointed counsel reviewed the entire record as well as
         documents outside the record and determined appellant’s appeal was
         frivolous. In any event, it is too late to supplement the appellate record with
         additional documents;

      3. Denied. Neither appellant nor his appointed counsel nor the trial court can
         “produce” additional records for this Court’s consideration in this appeal.
       In the alternative, appellant requests the following described enumerated relief

which is ruled upon as follows:

       1. Granted. Appellant has 60 days from the date of this order to file a response.
          Because appellant’s response to counsel’s motion to withdraw and brief in
          support of the motion only needs to direct the Court to issues that may raise a
          meritorious issue for review, and further, because such a response does not
          have to be submitted in the form of a brief, there will be no further extensions
          of time granted. Moreover, the Court questions its jurisdiction as there does
          not appear to be a final appealable order present in this proceeding;

       2. Granted. Appellant is permitted to file with this Court only the original
          response; but he must, nevertheless, serve each party to this proceeding with a
          copy of his response. This ruling does not apply to the filing of any document
          other than appellant’s response as there should be no other filings necessary;

       3. Denied. No rules or statutes of any type are suspended other than Rule 9.6 of
          the Texas Rules of Appellate Procedure related to the number of copies of
          appellant’s response that appellant must file.

       Any relief requested in the aforementioned document not ruled on by the Court is

expressly denied.

                                         PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Motion for extension of time granted
Motions for other relief denied
Order issued and filed August 2, 2017




Ex parte N.C                                                                        Page 2